internal_revenue_service number release date index number -------------------------- -------------------------------------------------------------- -------------- ------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc fip b04 plr-143140-07 date date legend taxpayer -------------------------------------------------- ------------- newco -------------------------------------------------- --------------------------------------------- state x state z c time e f g h i ------------- ---------- -------- ----------------- -- -- --- --- dear ----------------------- this is in response to a ruling_request dated date and supplementary submissions submitted by your authorized representatives concerning a wholly-owned subsidiary of taxpayer newco that will engage in the extended service_contract plr-143140-07 esc business your letter requests a ruling that the escs to be issued by newco will be insurance contracts for federal_income_tax purposes and newco will be an insurance_company taxable under sec_831 a of the internal_revenue_code taxpayer is incorporated under the laws of state x and is also headquartered in that state taxpayer is the parent of an affiliated_group that files a consolidated federal_income_tax return newco is a member of that affiliated_group and joins in the filing of the consolidated_return newco is incorporated under the laws of state z taxpayer designs develops manufactures and markets consumer products taxpayer sells products worldwide through its online stores its retail stores its direct sales force third-party wholesalers resellers and value-added resellers a manufacturer's warranty accompanies equipment purchased from taxpayer the manufacturer's warranty provides complementary technical support and product service coverage with some variance in terms depending upon the product covered taxpayer currently offers escs with its products these escs may be purchased up to c time from the original purchase date the terms of the escs vary according to the products covered and options selected by the customer coverage under the escs for product repairs begin after the manufacturer's warranty expires and for technical support after the initial complimentary technical support period expires taxpayer wishes to move its esc business to newco taxpayer's management believes that it will be better able to manage the esc business and comply with regulatory rules applicable to the esc business if the business is conducted in a separate_entity having such an entity will also serve to centralize the risk management and administrative functions associated with the escs currently offered by taxpayer to achieve administrative and program design efficiencies newco will not be recognized as an insurance_company under the laws of state z newco will initially be capitalized with at least dollar_figuree or more if state laws governing the issuance of escs so require newco will not assume any of taxpayer's existing escs the escs will be issued and administered by newco newco will only issue contracts when it is the named contractual administrator and obligor newco does not intend to serve as administrator on escs when newco is not the obligor for a separately_stated charge customers of taxpayer may purchase an esc for either an f year or g year period depending on the product the esc will be issued by newco under a separate service_contract apart from the applicable basic technical support and standard warranty a purchaser of an esc's only recourse under an esc will be with newco for an arms length consideration newco expects to purchase reinsurance from an affiliated company for all or a portion of the risks on the escs issued by newco taxpayer represents that the affiliated company will be a licensed state z captive plr-143140-07 insurance_company the terms of the reinsurance agreement should include customary insurance industry terms and conditions newco will have no direct employees and will contract with third parties and affiliates to perform all of its administrative functions including record keeping claims administration and adjusting functions assisting newco in updating and modifying rates and compliance with state regulatory rules and filing_requirements newco will have officers and directors who will have oversight responsibility for these functions newco will be the obligor and administrator of the escs however newco will not sell the escs directly to purchasers of products the escs will continue to be sold through taxpayer's retail stores newco will also enter into selling agreements with third-party wholesalers resellers and value-added resellers newco will establish suggested retail prices for the escs at what is believed to be a fair_market_value for the service and support offered but escs may be sold by the third parties resellers to customers at negotiated prices newco may service customer claims through one or more of the following options carry-in service to a taxpayer-owned retail store authorized service providers direct mail-in service or do-it-yourself parts service under the escs newco will be obligated to pay for the cost of repair or replacement for products and with certain products the included accessories and additional features and the cost of providing technical support during the periods of coverage under the escs newco will not be liable for all damages the service coverage is subject_to the limitations listed in the esc for the specific product newco will not itself perform any repair services to products taxpayer represents that there will be no overlap between taxpayer's manufacturer's warranty and the escs offered by newco newco's escs will be compliant with state law requirements taxpayer is unaware of any states where by law the manufacturer's warranty never expires or where it may be extended by law beyond the stated period term however certain states prevent sellers from disclaiming the ucc implied warranties of merchantability and fitness for a particular purpose the anti-disclaimer statutes that are present in these states do not themselves extend the rights that are described under a manufacturer's voluntary warranty in the event a state law mandates additional coverage under the manufacturer's basic warranty the newco esc contract will exclude such coverage newco will offer the escs in numerous states it anticipates selling a substantial volume of escs based upon taxpayer's experience in selling escs the terms and conditions of the escs define what occurs when a holder cancels a contract before expiration customers can cancel contracts at any time for any reason unless local law provides otherwise if the contract is terminated within the first days the customer receives a full refund of the purchase_price less the value of any service provided under the plan if the contract is terminated after days the customer plr-143140-07 receives a pro_rata refund of the purchase_price based on the contract term less a cancellation fee of dollar_figureh or l of the pro_rata amount whichever is less and less the value of any service provided under the contract if newco cancels the contract the customer will receive a pro_rata refund for the unexpired term of the contract one of newco's income-producing activities will be investing premiums to pay claims and produce surplus however taxpayer represents that a substantial majority of newco's gross_receipts will be derived from issuing escs law and analysis sec_831 a of the code provides that taxes as computed under sec_11 will be imposed for each taxable_year on the taxable_income as defined by sec_832 of each insurance_company other than a life_insurance_company sec_831 c defines the term_insurance company for purposes of sec_831 as having the same meaning as the term is given under sec_816 sec_816 provides that the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_831-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 the term_insurance company means only those companies that qualify as insurance_companies under the definition of former sec_1 b now sec_1_801-3 sec_1_801-3 provides that although the company's name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the internal_revenue_code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding that taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that taxpayer was not recognized as an insurance_company for state law purposes to qualify as an insurance_company a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance 344_fsupp_870 d s c affd per curiam 481_f2d_609 4th cir cert_denied 414_us_1143 to determine whether a taxpayer qualifies as an insurance_company all relevant facts will be considered including but not limited to the size and activities of its staff whether it engages in other trades_or_businesses and its sources of income see generally 285_us_182 indus life ins co pincite 56_tc_497 affd per curiam 469_f2d_697 9th cir plr-143140-07 neither the code nor the regulations thereunder define the term_insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to helverinq v le gierse 312_us_531 in which the supreme court stated that historically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involving a contract whereby for adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils l t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk le gierse u s pincite revrul_89_96 1989_2_cb_114 as amplified by revrul_2007_47 2007_30_irb_127 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 when parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was not held to be self-insurance because the risk of economic loss was not that of the parent modified on other grounds revrul_2001_31 2001_1_cb_1348 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken as premiums and set_aside for the payment of such claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer can smooth out losses to match more closely its receipt of premiums see clouqhertv packing co v commissioner f 2d pincite the commonly accepted sense of insurance derives from all the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that known to be insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law 96_tc_18 the adequacy of the insurer's capitalization and utilization of premiums priced at arm's length the 96_tc_45 aff'd 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff'd per curiam 988_f2d_1134 fed cir and the plr-143140-07 language of the operative agreements and the method of resolving claims kidde indus inc v united_states 49_fedclaims_42 conclusions based on the information submitted we conclude that in its initial taxable_year and in each taxable_year that the facts are similar newco's escs will be insurance contracts for federal_income_tax purposes the escs are aleatory contracts under which newco for a fixed price is obligated to indemnify the contract holder for certain economic losses which are not covered by the manufacturer's warranty thus during the contract period the contract holder limits its loss for covered risks to the payment of the contract purchase_price in this way each contract holder shifts the risk of economic loss to newco by issuing escs to a large number of contract holders newco will assume numerous independent and homogenous risks newco will have distributed the risk of loss under the escs so as to make its average loss predictable based upon taxpayer's representation concerning newco's business activities we find that more than half of newco's business will be issuing escs that are insurance contracts for federal_income_tax purposes therefore newco will qualify as an insurance_company for purposes of sec_831 in its initial taxable_year and in each taxable_year in which more than half of its business will be issuing escs that are insurance contracts for federal_income_tax purposes caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-143140-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s sheryl b flum chief branch office of associate chief_counsel financial institutions products cc
